DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain a skull on top of the lid but this was not present in the original drawings.  Therefore, it is new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the simple game" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the surface" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Shikami (U.S. Patent No. 5,375,828).
Shikami discloses a decorative cup lid (Fig. 1), comprising: a bottom component (16), wherein the bottom component is configured to attach to a top section of a cup (12), and wherein the bottom component includes one or more shaped elements (30) extending above and/or below a top surface of the bottom component; an insert component (22) configured to engage to the bottom component, wherein the insert component includes, a top surface, a bottom surface, one or more shaped elements associated with a first portion of a simple game (the sides or playing surface), one or more shaped elements comprising a second portion of the simple game, and one or more openings (42), and wherein; the one or more openings of the insert are positioned to align with the shaped elements of the bottom component (Fig. 2), wherein the first portion of the simple game and the second portion of the simple game define a surface of the simple game (Fig. 1); a movable game piece (32), wherein the movable game piece is placed on the surface of the simple game, and wherein the movable game 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami.
Regarding claims 2, 12, 14-16, Shikami discloses all the claimed limitations as shown above wherein the first insert component is replaceable with a circular insert to provide another simple game (Figs. 1, 4, 6, 7), and wherein the semi-spherical transparent housing includes a design (the shape is a design). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the insert with a circular shape, in order to change the game that was being played with the lid. The method claimed is present in the structure taught by Shikami.
Regarding claims 4 and 5, Shikami discloses all the claimed limitations show above but fails to specifically teach the claimed colors.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with different colors in order to alter the aesthetics of the lid and the lid would still function in the same manner. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami in view of Wilson (U.S. Patent No. 4,239,223).
Shikami fails to teach wherein the game piece is a dice.
Wilson teaches that it is known in the art to create game pieces in the form of balls or dice.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Shikami with dice, so that a different game could be played with the lid.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on a different interpretation of the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733